Citation Nr: 1632032	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-09 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left knee with instability.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee with limited and painful flexion.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to February 1983 and from March 1983 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision issued by the RO.  

In March 2013, the RO granted the Veteran's claim of entitlement to service connection for status post fixation of left radius and ulna fracture and left forearm scars.  The RO granted a 10 percent rating for the fracture residuals and for the left forearm scars.  Those ratings became effective May 19, 2010.  In April 2013, the Veteran disagreed with those decisions, and in April 2015, he was issued a Statement of the Case (SOC).  However, he did not file a timely substantive appeal with respect to either of those issues, and those decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Accordingly, the Board has no jurisdiction over either of these issues and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  

This matter was previously before the Board in August 2015 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by mild degenerative changes as reflected by the x-ray studies, and has also been productive of flexion to no worse than 60 degrees, even taking into account his complaints of pain; his left knee disability has not been manifested by ankylosis, dislocated semilunar cartilage, a symptomatic scar, or impairment of the tibia and fibula with moderate left knee disability.  

2.  For the period prior to February 19, 2016, the Veteran's degenerative changes of the left knee has been manifested by normal extension.  

3.  For the period on and after February 19, 2016, the Veteran's degenerative changes of the left knee has been manifested by limitation of extension to no worse than 10 degrees.   

4.  The Veteran's service-connected degenerative changes of the left knee with instability has not been manifested by severe subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for degenerative changes of the left knee with limited and painful flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).  

2.  For the period on and after February 19, 2016, the criteria for a separate evaluation of 10 percent, but no higher, for degenerative changes of the left knee based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5261 (2015).  

3.  The criteria for a rating in excess of 20 percent for degenerative changes left knee with instability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2010.  Additional notice was provided in a letter sent in December 2013.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Pursuant to the August 2015 remand instructions, in a November 2015 letter, the agency of original jurisdiction (AOJ) contacted the Veteran and asked him for the names and addresses of the healthcare providers who treated him, as well as the names and addresses of the medical facilities where he had been treated for his left knee disorder.  In addition, the AOJ asked the Veteran for the names and addresses of all employers for whom he had worked since May 2010, to include the dates of his employment, as well as any employment records or information in his possession that addressed the foregoing concerns.  It does not appear that the Veteran completed the necessary forms in response to this request nor does it appear that he provided the requested information.  If there is additional available evidence to help substantiate the Veteran's claim, the AOJ cannot obtain these records without further assistance from the Veteran.  

VA afforded the Veteran examinations in connection to his left knee disability in September 2010, February 2013 and February 2016.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on orthopedic evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports and opinions, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015).  Accordingly, the requirements of the August 2015 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  
	
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Service connection was established for degenerative changes of the left knee joint effective May 19, 2010 pursuant to 38 C.F.R. § 4.71a, DC 5260-5003, by way of the October 2010 rating decision.  By way of the March 2013 rating decision, the AOJ recharacterized the Veteran's left knee disability to degenerative changes of the left knee with limited and painful flexion, pursuant to 38 C.F.R. § 4.71a, DC 5010-5260 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  The Veteran filed a notice of disagreement (NOD) with the October 2010 rating decision in October 2011.  By way of the March 2013 rating decision, the RO also granted a separate 20 percent evaluation for the Veteran's instability associated with degenerative changes of the left knee, effective May 19, 2010 pursuant to 38 C.F.R. §4.71a, DC 5257.  

The Veteran continues to contend that he is entitled to an initial rating in excess of 10 percent for the degenerative changes of the left knee joint, and an initial rating in excess of 20 percent for the instability associated with the degenerative changes in the left knee joint.  

The Veteran was afforded a VA examination in September 2010, at which time he provided his military and medical history and explained that he injured his left knee while playing basketball in service.  According to the Veteran, his left knee has progressively worsened throughout the years.  He recalled undergoing surgery on the knee (specifically reparative surgery of ruptured patella tendon) in the 1990's.  The Veteran also reported to experience giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion in the left knee.  He denied any deformity, incoordination, inflammation, locking episodes, or flare-ups of joint disease in the left knee.  He also denied any constitutional symptoms or incapacitating episodes of arthritis, and further denied any limitations when walking.  However, the Veteran did state that he could only stand for 15 to 30 minutes at a time.  

On physical examination, the examiner described the Veteran's gait as normal, and observed no evidence of abnormal weight bearing or loss of a bone or part of a bone.  The Veteran also denied experiencing any signs of inflammatory arthritis.  He was shown to have left knee flexion to 100 degrees and normal extension with no objective evidence of pain with active motion.  In addition, there was no objective evidence of pain or additional limitation of motion following repetitive movement.  The examiner did not observe any evidence of joint ankylosis and an x-ray of the left knee revealed an impression of mild degenerative changes at the knee joint and no evidence of joint effusion.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with mild degenerative changes at the knee joint.  According to the examiner, the left knee did not have a significant effect on the Veteran's occupation.  However, it did have a moderate effect on his ability to perform his chores, exercise, and participate in sports, as well as a mild effect on his ability to drive and participate in recreational activities.  

The Veteran underwent another VA examination in connection to his left knee disability in February 2013, during which time he provided his medical history and recalled signs of instability in his left knee following his 1995 surgery.  The Veteran reported to experience recurrent swelling in his left knee and on physical examination, he was shown to have flexion to 60 degrees, with objective evidence of painful motion beginning at 30 degrees.  The Veteran was also shown to have extension to 0 degrees.  In a subsection of the examination report for where objective evidence of painful motion begins, the examiner selected a preprinted option termed "Unable to fully extend, extension ends [10]."  The Veteran was able to perform repetitive use testing with three repetitions, and had flexion to 60 degrees and extension to 0 degrees following repetitive movement.  The Veteran did not have additional limitation of motion following repetitive movement, but he did exhibit functional loss and/or functional impairment following repetitive movement.  Factors contributing to the Veteran's functional loss included pain on movement, swelling, and disturbance of locomotion.  When asked whether the Veteran experienced tenderness or pain to palpation for joint line or soft tissues of the left knee, the examiner marked yes and noted that the Veteran had these symptoms in the left knee.  

Muscle strength tests revealed the Veteran's motor strength to be 5/5 in the left knee during flexion and extension of the left knee.  When conducting the joint stability test, results of the Lachman's test was 2+ in the left knee, while the posterior instability and medial lateral instability tests produced normal results.   There was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran denied experiencing any shin splints, stress fractures, chronic exertional compartment syndrome, and/or any other tibial/fibular impairment.  The Veteran also denied ever experiencing a meniscal condition, or undergoing any surgical procedures for a meniscal condition.  He (the Veteran) also denied ever undergoing a total knee replacement procedure on the left knee, but he did report undergoing a patellar tendon reconstruction procedure in 1995.  When asked whether the Veteran had any residual signs or symptoms resulting from this procedure, the examiner responded that he did, and noted that the Veteran had scars on the lower portion of his left knee.  According to the examiner, these scars were neither painful nor unstable, and the total area of the scars was not greater than 39 square centimeters.  The examiner further noted that the Veteran did not use any type of assistive device as a normal mode of locomotion.  X-rays of the left knee were performed, the results of which revealed signs of degenerative arthritis and were negative for signs of patellar subluxation.  

The Veteran was afforded another VA examination in connection to his left knee disability on February 19, 2016.  During this evaluation, the Veteran provided his medical and military history and stated that he underwent surgery for the left patellar tendon rupture in 1995, and began experiencing degenerative joint disease and instability of the left knee following this procedure.  The Veteran states he has continued to experience ongoing symptoms of instability, pain, mechanical symptoms, and swelling of the left knee since this time, and that the range of motion in his left knee has progressively worsened throughout the years - especially following prolonged or repetitive use.  The Veteran denied any flare-ups of knee symptoms, but did report to experience functional loss or functional impairment of the left knee joint, including but not limited to repeated use over time.  On physical examination, the Veteran was shown to have flexion to 80 degrees, and extension to 10 degrees.  The examiner noted that the Veteran's abnormal range of motion contributed to his functional loss causing restricted motion and an antalgic gait.  The examiner also observed evidence of pain during flexion, extension and with weight bearing.  In addition, the examiner observed objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue - specifically signs of peripatellar and joint line tenderness.  The examiner also observed objective evidence of crepitus in the left knee.  

According to the examiner, the Veteran was able to perform repetitive use testing on examination, and he exhibited additional functional loss or limitation of motion following repetitive movement.  Specifically, the Veteran was shown to have flexion to 60 degrees and extension to 10 degrees following repetitive motion with factors such as pain contributing to his functional loss.  When asked whether the Veteran was being evaluated immediately following repetitive use, the examiner indicated that he was not, and then marked that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  It was noted that symptoms such as pain, weakness, fatigability and incoordination significantly limited the Veteran's functional ability with repeated use over time.  In addition, the Veteran's muscle strength was 5/5 during flexion and extension of the left knee, with no reduction in the Veteran's muscle strength.  The examiner did not observe any signs of muscle atrophy in the left leg.  

During the joint stability tests, the Veteran reported a history of moderate recurrent subluxation, as well as a history of effusion in the left knee.  However, he denied a history of lateral instability.  Results of the joint stability tests themselves revealed signs of joint instability.  Specifically, the Lachman test findings were 1+, the medial instability test findings were 2+, and the lateral instability test findings were shown to be 1+.  Results of the posterior instability test were shown to be normal.  The examiner noted that the Veteran did not have, and had never experienced a recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress
fractures, chronic exertional compartment syndrome or any other tibial
and/or fibular impairment.  The examiner also observed that the Veteran had a scar measuring 23 centimeters in length and 1 centimeter in width on his left knee as a residual of the surgical procedure he had undergone on his left knee.  According to the examiner, the scar was neither painful nor unstable, and the total area of the scar was not equal to or greater than 39 square centimeters, or located on the head, face, or neck.  When asked whether the Veteran used any assistive device as a normal mode of locomotion, the examiner marked that he did not.  X-rays of the left knee revealed degenerative changes in the left knee joint with no evidence of joint effusion.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected degenerative changes of the left knee resulting in painful flexion.  A brief historical overview reflects that the 10 percent rating was assigned in light of the September 2010 VA examination report which included x-ray evidence revealing signs of mild degenerative changes at the knee joint.  As detailed, his limitation of motion in the left knee is noncompensable, but the 10 percent rating is for application in light of findings of degenerative changes and painful flexion.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by degenerative findings would violate the rule against pyramiding.  38 C.F.R. § 4.414 (2015).  

In this regard, the Board notes the Veteran has not been shown to have limitation of flexion to 30 degrees in the left knee to warrant a disability rating in excess of 10 percent.  As noted above, the Veteran was shown to have flexion to 100 degrees at the September 2010 VA examination; flexion to 60 degrees at the February 2013 VA examination; and flexion to 80 degrees but limited to 60 degrees (following repetitive motion) at the February 2016 VA examination.  As such, a rating in excess of 10 percent for degenerative changes of the left knee to include resulting in painful flexion cannot be granted at any time during the current appeal period.  

The Board has considered whether the Veteran is entitled to a compensable evaluation under Diagnostic Code 5261.  In sum, for a compensable evaluation to be granted in this case, the Veteran must demonstrate extension of the left knee limited to at least 10 degrees as per Diagnostic Code 5261.  Upon reviewing the medical evidence of record, the Board finds that the Veteran is entitled to a compensable 10 percent evaluation under this code for the period on and after February 19, 2016.  

The February 2013 VA examiner found that the Veteran had extension to 0 degrees, to include after repetitive motion.  The entry for where there was objective evidence of painful motion is a finding of just that, objective evidence of pain at 10 degrees.  However, here the rating for limitation of flexion is based on pain and otherwise is noncompensable so to compensate the Veteran twice for pain where the limitation of motion (extension) would also be otherwise noncompensable would be compensating him twice for the same manifestation and therefore pyramiding.  It was the February 19, 2016 VA examination that showed limitation of motion to 10 degrees.  Based on the facts found the proper date for award of the 10 percent rating for limitation of extension is February 19, 2016.  The record does not show that a rating higher than 10 percent has been approximated for limitation of left knee extension.  

Further, the Board acknowledges the Veteran's contentions that an increased rating for his service-connected instability associated with degenerative changes of the left knee is warranted.  Currently, this disability is evaluated as 20 percent disabling by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knee.  For a 30 percent disability to be warranted, the Veteran's left knee impairment must be manifested by severe recurrent subluxation or lateral instability.  Although the Veteran was shown to have instability in the left knee at the time of the September 2010 VA examination, he denied any episodes of dislocation or subluxation in the left knee.  At the February 2013 VA examination, the Veteran reported to experience instability in his knee following the patellar tendon reconstruction procedure he underwent in 1995.  Although the joint stability tests revealed abnormalities in the left knee following the Lachman's and medial-lateral instability tests, there was no evidence of a history of recurrent patellar subluxation/dislocation, and review of the left knee x-ray findings was negative for evidence of patellar subluxation.  Finally, at the February 2016 VA examination, although the joint stability test findings were shown to be abnormal, the examiner characterized the Veteran's recurrent subluxation in the left knee as moderate in severity.  Furthermore, results of the posterior drawer test were shown to be normal.  As such, the Veteran is not entitled to a rating in excess of 20 percent for instability associated with his service-connected degenerative changes of the left knee joint.

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the left knee.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  Finally, the Veteran has never had a dislocated cartilage, nor undergone removal of his cartilage.  As such, Diagnostic Code 5258 is not for application.  

The Board notes that both the February 2013 and February 2016 VA examiners identified residuals scars on the Veteran's left knee as a result of his previous surgical procedure.  In the January 2014 rating decision, the RO granted service connection for the Veteran's left leg scars, and evaluated this disability as noncompensably disabling, effective April 18, 2013.  As such, the Board has also considered whether separate compensable ratings are available for the Veteran's residual scarring.  In describing the scars, both VA examiners noted that the Veteran's scars were neither painful, unstable nor greater than 39 square (sq.) cm in length.  At the January 2014 VA dermatological examination, the examiner identified three scars on the left lower extremity - the first on the left lateral mid-thigh region, the second on the left lateral knee region, and a third scar on the left midline knee region.  All three scars were characterized as linear, and the first scar was 6 cm in length, while the second scar was 4 cm in length.  The third scar measured 21 cm in length and 1.5 cm in width.  The approximate total area of all three scars was 31 square centimeters.  When asked whether any of the scars resulted in limitation of function, the examiner indicated that they did not.  According to the examiner, while the Veteran experiences significant knee pain, instability, and limitation of motion in his left knee, these symptoms are due to his underlying knee condition and not a result of his scars.  

A compensable rating under Diagnostic Code 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scars do not meet those criteria.  A compensable rating under Diagnostic Code 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under Diagnostic code 7804.  A note under Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering Diagnostic Code 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  As such, separate compensable ratings for the Veteran's residual scars on either or both knees are not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for the left knee.  In this regard, the Board observes that the Veteran has complained of pain, giving way, instability, swelling, stiffness and weakness in the left knee.  See September 2010 and February 2013 VA examination reports.  Both the February 2013 and February 2016 VA examiners observed that the Veteran experiences functional loss in the left knee following repetitive motion, and the February 2016 VA examiner identified signs of crepitus and effusion in the left knee.  However, the Veteran has not reported any difficulty when conducting his day-to-day tasks as long as he refrains from activities that require prolonged standing or activities such as exercising and participating in sport activities.  The Board acknowledges that the February 2016 VA showed a reduction in the Veteran's range of motion during repeated flexion due to pain.  However, the Veteran's range of motion has been shown to be no worse than flexion to 60 degrees at both the February 2013 and February 2016 VA examinations.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability evaluations assigned by this decision.

The Board has considered the assertions by the Veteran pertaining to his left knee.  He is competent and credible to attest to the exhibited symptoms in his left knee.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.  

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for degenerative changes of the left knee, and a schedular rating in excess of 20 percent for degenerative changes of the left knee with instability have not been met.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the claim be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left knee disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings associated with the knee based on a limitation of movement, giving way, instability, pain and limited movement in his left knee.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his left knee that is not reasonably contemplated by the regular schedular criteria.

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Service connection has been established for disabilities of his left arm, left clavicle, and left saphenous nerve.  However, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The record does not show a combined effect of his disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's left knee disability acting alone or with other service-connected disabilities.  At the September 2010 VA examination, the Veteran indicated that he retired from his last place of employment while working in the field of computer technology in October 1996 due to his age.  However, in an April 2013 statement, the Veteran indicated that he had been laid off from his job and out of work for a year because he could not pass the required physical examinations for good paying jobs that required standing, lifting, bending and stooping.  According to the Veteran, he was currently employed as a customer service representative.  At the February 2016 VA examination, although the VA examiner noted that the Veteran's left knee disability did have an impact on his ability to perform any type of occupational task, she (the examiner) indicated that while the Veteran cannot do prolonged weight-bearing activities without appropriate periods of rest and non weight-bearing activities, there were no limitations with respect to his ability to carry out occupational tasks that were sedentary in nature.  

While acknowledging the possible effects on his employment, the Board finds there to be no indication that the Veteran's left knee disability has a significant effect on potential employment that is sedentary in nature.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain any type of employment as a result of his left knee disability acting alone or with his other service-connected disabilities.  Indeed, in the April 2013 statement, the Veteran indicated that he was currently working as a customer service representative.  Although he stated that he was unable to pass the physical examination tests for well-paying jobs that required standing, stooping and lifting, his last form of employment was in the field of computer technology, and it is unclear whether this position was sedentary or physical in nature.  Moreover, the February 2016 VA examiner found no limitations with respect to the Veteran's ability to perform occupational tasks that are sedentary, and there is nothing in the record to show that the Veteran has been unable to obtain employment that does not require a great deal of physical exertion and effort.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for the left knee disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee with limited and painful flexion is denied.  

Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left knee with instability is denied.  

A separate 10 percent disability evaluation, but no higher, for degenerative changes of the left knee based on limitation of extension, for the period on and after February 19, 2016, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


